UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2373


In Re:   MARTELL WHITAKER,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (0:01-cv-03207-CWH)


Submitted:   January 19, 2010               Decided:   February 9, 2010



Before NIEMEYER and     MICHAEL,   Circuit     Judges,   and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Martell Whitaker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Martell    Whitaker    petitions        for    a    writ    of    mandamus,

alleging that the district court has unduly delayed acting on a

Fed. R. Civ. P. 60(b) motion.           He seeks an order from this court

directing the district court to act.

            Our   review     of   the    district         court’s      docket     sheet

reveals that the district court issued a final opinion and order

denying Whitaker’s motion on December 21, 2009.                         Accordingly,

because Whitaker has received the relief he sought, we deny the

mandamus petition as moot.         We grant leave to proceed in forma

pauperis and dispense with oral argument because the facts and

legal    contentions   are    adequately      presented         in     the    materials

before   the   court   and   argument       would    not       aid   the     decisional

process.

                                                                     PETITION DENIED




                                        2